FOR IMMEDIATE RELEASE Contact: Maurice H. Sullivan, Jr. Chairman and Chief Executive Officer (617) 254-0707 PEOPLES FEDERAL BANCSHARES, INC. ANNOUNCES FISCAL THIRD QUARTER AND YEAR TO DATE RESULTS FOR FISCAL YEAR 2011 Brighton, Massachusetts, July 28, 2011. Peoples Federal Bancshares, Inc.(the "Company") (Nasdaq: PEOP), the holding company for Peoples Federal Savings Bank (the "Bank"), announced fiscal third quarter and year to date earnings for the fiscal year ending September 30, 2011.For the quarter ended June 30, 2011, the Company reported net income of $711,000 or $0.11 per share, basic and diluted, as compared to net income of $779,000 for the quarter ended June 30, 2010.For the nine months ended June 30, 2011, the Company reported net income of $2.5 million or $0.38 per share, basic and diluted, as compared to net income of $2.5 million for the same period last year.The Company’s mutual-to-stock conversion occurred on July 6, 2010, and therefore, earnings per share are not presented for periods where the shares were not outstanding for the entire period. Net interest and dividend income for the quarter ended June 30, 2011 totaled $4.0 million as compared to $3.6 million for the quarter ended June 30, 2010.Noninterest income totaled $445,000 for the quarter ended June 30, 2011 as compared to $430,000 for the same period last year.Noninterest expense totaled $3.2 million for the quarter ended June 30, 2011 as compared to $2.8 million for the quarter ended June 30, 2010, reflecting higher salaries and employee benefits, and increases in other operating expenses in the 2011 period. Net interest and dividend income for the nine months ended June 30, 2011 totaled $12.2 million as compared to $11.0 million for the nine months ended June 30, 2010.Noninterest income totaled $1.4 million for the nine months ended June 30, 2011 as compared to $1.5 million for the nine months ended June 30, 2010, which included a $210,000 gain on the sales of available-for-sale securities.Noninterest expense totaled $9.4 million for the nine months ended June 30, 2011 as compared to $8.1 million for the nine months ended June 30, 2010, reflecting higher salaries and employee benefits, increased professional fees associated with the operation as a public company and increases in other operating expenses in the 2011 period. Since September 30, 2010, the Company's balance sheet has decreased by $8.0 million or 1.47%, to $537.9 million although net loans increased 6.4%. Cash and cash equivalents decreased by $47.3 million to $66.6 million at June 30, 2011 from $113.9 million at September 30, 2010. Loans, net increased by $24.2 million or 6.41% during the period. The loan increase was primarily due to lending in the residential and commercial real estate loan categories. As of June 30, 2011, the decrease in cash and cash equivalents was mainly due to the funding of loan originations, the purchase of securities and bank-owned life insurance and the repayment of long-term FHLB borrowings during the period. Deposits decreased by $750,000 to $390.1 million at June 30, 2011 from $390.8 million at September 30, 2010. Non performing assets totaled $2.2 million or 0.41% of total assets at June 30, 2011, as compared to $3.0 million or 0.54% of total assets at September 30, 2010.Classified assets increased during the nine months ended June 30, 2011 to $12.9 million as compared to $6.7 million as of September 30, 2010. The increase in classified assets is primarily due to one lending relationship, totaling $4.9 million, collateralized by a construction loan and further collateralized by other residential properties, being classified substandard during the period.The Company provided an additional $340,000 to the provision for loan losses during the nine months ended June 30, 2011, due to a $24.2 million increase in net loans as well as the increased amount of classified loans. Maurice H. Sullivan, Jr., Chairman and Chief Executive Officer of the Company, commented that, “Peoples Federal Bancshares, Inc. recently completed its first year as a public company and during this past year our stockholders have provided tremendous support for the Company.The Company is committed to managing the organization with an emphasis on judicious loan growth.As of June 30, 2011, we have achieved loan growth while maintaining good quality as evidenced by the low non performing assets.In addition, during the quarter recently ended, our full service branch location in West Newton, Massachusetts began operation.This new branch is our first location in Middlesex County, Massachusetts and we look forward to expanding our franchise and serving customers in that portion of the greater Boston area.” Certain statements herein constitute "forward-looking statements" and actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like "believe," "expect," "anticipate," "estimate," and "intend" or future or conditional verbs such as "will," "would," "should," "could" or "may." Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the businesses in which Peoples Federal Bancshares, Inc. is engaged and changes in the securities market. The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, September 30, (Unaudited) (In thousands, except share data) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits with other banks and money market mutual funds Federal funds sold Federal Home Loan Bank - overnight deposit Total cash and cash equivalents Investments in available-for-sale securities (at fair value) Investments in held-to-maturity securities (at cost) Federal Home Loan Bank stock (at cost) Loans, net of allowance for loan losses of $3,376 as of June 30, 2011 (unaudited) and $3,203 as of September 30, 2010 Loans held-for-sale Other real estate owned Premises and equipment Accrued interest receivable Cash surrender value of life insurance policies Deferred income tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, $.01 par value, 50,000,000 shares authorized, none issued Common stock, $.01 par value, 100,000,000 shares authorized, 7,141,500 shares issued and outstanding 71 71 Additional paid-in-capital Retained earnings Accumulated other comprehensive income 68 65 Unearned ESOP shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Nine Months Ended Ended June 30, June 30, (Unaudited) (In thousands, except per share data) Interest and dividend income: Interest and fees on loans $ Interest on debt securities: Taxable 93 30 Other interest 25 36 99 71 Dividends on Federal Home Loan Bank stock 4 7 Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Customer service fees Loan servicing fees 25 24 77 75 Net gain on sales of mortgage loans 13 91 Net gain on sales of available-for-sale securities Income on cash surrender value of life insurance Other income 46 5 64 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment expense Professional fees Advertising expense 83 35 Data processing expense Deposit insurance expense 96 Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ Earnings per common share: Basic $ N/A $ N/A Diluted $ N/A $ N/A
